        Case 7:19-cv-06838-PMH
Case 7-19-cv-06838-PMH          Document
                          Document       149 inFiled
                                   147 Filed    NYSD 02/11/21 Page 1 ofPage
                                                       on 02/11/2021    1   1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
 TAL PROPERTIES OF POMONA, LLC
 AND AVROHOM MANES,
                                                                               [PROPOSED] ORDER
                                      Plaintiffs,                           WITHDRAWING AS COUNSEL
                                                                            FOR DEFENDANT IAN BANKS
                   -against-

 VILLAGE OF POMONA, BRETT YAGEL, individually                                   19-cv-06838 (PMH)
 and in his official capacity as Mayor of the Village of
 Pomona, DORIS ULMAN, individually and in her official
 capacity as Attorney for the Village of Pomona, LOUIS
 ZUMMO, individually and in his official capacity as
 Building Inspector for the Village of Pomona,
 NOREEN SHEA, individually and in her official capacity
 as Deputy Village Clerk for the Village of Pomona,
 FRANCIS ARSA-ARTHA individually and in her
 official capacity as Clerk Treasurer for the Village
 of Pomona, CHRISTOPHER RILEY, individually
 and in his official capacity as Special Prosecutor for the
 Village of Pomona; JOSEPH CORLESS, individually and
 in his official capacity as Engineer for the Village of
 Pomona LEON HARRIS, individually and in his official
 capacity as Deputy Mayor for the Village of Pomona, IAN
 BANKS, individually and in his official capacities as
 Trustee, and Current Mayor for the Village of Pomona,
 and JOHN DOES and JANE DOES,

                                                Defendants.
 -----------------------------------------------------------------------X
          IT IS HEREBY ORDERED that, upon the letter motion filed by Kenneth E. Pitcoff on January

 27, 2021, and a telephonic status conference held on February 10, 2021, the firm of Morris Duffy

 Alonso & Faley is hereby relieved as counsel for defendant Ian Banks, individually and in his official

 capacities as Trustee, and Current Mayor for the Village of Pomona.

          IT IS HEREBY FURTHER ORDERED that within thirty (30) days of this Order, defendant

 Ian Banks shall obtain counsel or appear pro se.

                                                                 SO ORDERED:

                                                                 _______________________________
                                                                 PHILIP M. HALPERN
                                                                 United States District Court Judge

                                                                 Dated: New York, NY
                                                                       February 11, 2021
